                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

                       v.                             CAUSE NO.: 1:15-CR-26-TLS

 CAMARI STINSON

                                    OPINION AND ORDER

       The Defendant, Camari Stinson, has pleaded guilty to unlawful possession of a firearm

by a felon from December 29, 2014, continuing to February 25, 2015 (18 U.S.C. § 922(g)(1)),

distributing a controlled substance on January 29, 2015 (21 U.S.C. § 841(a)(1)), and possession

of a firearm in furtherance of the January 29 drug trafficking crime (18 U.S.C. § 924(c)).

       The Defendant’s plea of guilty to the charged offense of being a felon in possession of a

firearm did not include as a factual basis any conduct related to a shooting on December 29,

2014. When the probation officer drafted a Presentence Investigation Report (PSR) in

preparation for sentencing, it included as relevant conduct the Defendant’s participation in a

shooting on December 29, 2014. The Defendant objects to the inclusion of these factual

statements and the resulting enhancements to his guideline range.

       This Opinion and Order resolves the Defendant’s objection to the PSR.



                                        BACKGROUND

       The PSR contains a description of the offense conduct based on information that federal

agents from the Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) obtained from a

Confidential Informant (CI) through that CI’s reports, his monitored meetings with the

Defendant, and a controlled drug buy, in which an undercover ATF agent also participated. The
offense conduct also contains information arising out of a traffic stop of a vehicle in which the

Defendant was a passenger on February 25, 2015. The probation officer noted the following:

       For guideline calculation purposes, offense conduct, including all relevant conduct,
       involves the defendant’s use of the above firearm in an attempted murder resulting
       in serious bodily injury to the victim of the offense. In addition, this officer will
       consider the fact that the defendant distributed 3.38 grams of cocaine. As confirmed
       by the government and investigative documents, the defendant shot multiple times
       and told the CI that he was trying to kill the victim. He further stated he shot
       someone “in the ass” when he was at his cousin’s 16th birthday party on December
       29, 2014. The CI relayed this information to ATF and was sent back to get these
       admissions on an audio recording on January 15, 2015. On said date, the defendant
       had the firearm on him and showed it to the CI and indicated it was the one used in
       the shooting. In addition, on January 29, 2015, when the defendant delivered
       cocaine to the CI, in the presence of the UC, he again talked about using the gun to
       shoot someone. He had the firearm on his person at the time and showed it to the
       CI and UC. This interaction was both video and audio recorded. The victim was
       shot in the buttocks and had to go to the hospital to have the bullet removed.

(PSR ¶ 25.)

       The relevant conduct impacted the base offense level. When calculating the offense level,

the probation officer wrote,

       The guideline for a violation of 18 U.S.C. § 922(g)(1) is USSG §2K2.1. Pursuant
       to USSG §2K2.1(c)(1)(A), §2X1.1 and then §2A2.1 are referenced when
       determining the offense level. USSG §2A2.1 provides a base offense level of 27.
       The base offense level is then derived from an offense level 27 plus 2 because the
       victim sustained serious bodily injury. USSG §§2A2.1(a)(2) and (b)(1)(B).

(PSR ¶ 31 (setting base offense level at 29).)

       The Defendant filed an objection to the PSR that centers around the recitation of the

offense conduct, particularly as it relates to relevant conduct for the felon in possession charge,

including whether the Defendant used the firearm in an attempted murder that resulted in serious

bodily injury.1 The Defendant also filed a motion to withdraw his guilty pleas.


1
 The Defendant also objected to the two-level increase in criminal history points under USSG § 4A1.1(d)
based on the fact that he committed the instant offense while he was under a criminal justice sentence.
That objection is no longer at issue. (See Reply 1, ECF No. 155 (acknowledging that he was under a
criminal justice sentence and withdrawing the objection).)

                                                   2
       After conducting an evidentiary hearing, the Court denied the Defendant’s motion to

withdraw his guilty pleas [ECF No. 117], and set an evidentiary hearing on the objection to the

PSR. The objection now having been fully briefed, is ripe for the Court’s consideration.



                                             ANALYSIS

       When sentencing a defendant, the district court “must first calculate the Guidelines range,

and then consider what sentence is appropriate for the individual defendant in light of the

statutory sentencing factors, 18 U.S.C. § 3553(a).” Nelson v. United States, 555 U.S. 350, 351

(2009); see also United States v. Panice, 598 F.3d 426, 441 (7th Cir. 2010) (citing Nelson, and

setting forth the two-step process that a sentencing court must engage in to determine a

defendant’s sentence). This Opinion and Order is intended to resolve the issues related to the first

step, calculation of the Guidelines range.

       Facts relevant to sentencing should be proved by a preponderance of the evidence. United

States v. England, 555 F.3d 616, 622 (7th Cir. 2009); see also United States v. Krieger, 628 F.3d

857, 862 (7th Cir. 2010) (advising that sentencing factors that do not increase the defendant’s

sentence beyond the statutory range may be found by the court at sentencing by a preponderance

of the evidence). “A proposition proved by a preponderance of the evidence is one that has been

shown to be more likely than not.” United States v. Davis, 682 F.3d 596, 612 (7th Cir. 2012).

       The Federal Rules of Evidence do not apply to sentencing, United States v. Dean, 414

F.3d 725, 730 (7th Cir. 2005), and a court may rely on hearsay as long as the information “has

sufficient indicia of reliability to support its probable accuracy,” United States v. Rollins, 544

F.3d 820, 838 (7th Cir. 2008) (citation and quotation marks omitted); see also United States v.

Bradley, 628 F.3d 394, 400 (7th Cir. 2010) (“Sentencing judges necessarily have ‘discretion to



                                                  3
draw conclusions about the testimony given and evidence introduced at sentencing,’ but ‘due

process requires that sentencing determinations be based on reliable evidence, not speculation or

unfounded allegations.’”) (quoting England, 555 F.3d at 622). As such, “[a] district court may

rely on facts asserted in the PSR if the PSR is based on sufficiently reliable information.”

Rollins, 544 F.3d at 838. “The defendant bears the burden of proving that the PSR is inaccurate

or unreliable,” and if he offers no evidence to question the PSR’s accuracy, the court may rely on

it. Id. However, it is the Government’s burden to prove by a preponderance of the evidence that

an enhancement applies. United States v. Hines, 449 F.3d 808, 815 (7th Cir. 2006); United States

v. Foutris, 966 F.2d 1158, 1160 (7th Cir. 1992).

       Generally, the federal sentencing guideline applicable to a violation of 18 U.S.C. §

922(g)(1), prohibiting possession of a firearm by a felon, is § 2K2.1, which provides for varying

base offense levels depending on the offense and offender characteristics. See USSG § 2K2.1(a),

(b). Additionally, § 2K2.1(c) provides for a “Cross Reference,” authorizing a sentencing court to

look to other guidelines provisions to impose a higher sentence on an offender under certain

circumstances. The “Cross Reference” provision states that “[i]f the defendant used or possessed

any firearm or ammunition cited in the offense of conviction in connection with the commission

or attempted commission of another offense . . . apply (A) § 2X1.1 (Attempt, Solicitation or

Conspiracy) in respect to that other offense, if the resulting offense level is greater than that

determined above.” “Another offense” is defined as “any federal, state, or local offense . . .

regardless of whether a criminal charge was brought, or a conviction obtained.” USSG § 2K2.1,

Application Note 14(C)). In determining whether subsection (c)(1) applies, a court must

“consider the relationship between the instant offense and the other offense, consistent with

relevant conduct principles, See § 1B1.3(a)(1)–(4) and accompanying commentary.” Id.,



                                                   4
Application Note 14(E); see also USSG § 1B1.3(a) (instructing courts to consider all “relevant

conduct” in determining the base offense level, specific offense characteristics, and cross

reference adjustments).

       Section 2X1.1, in turn, assigns offense levels for offenses of attempt, solicitation, or

conspiracy not covered by a specific offense guideline. USSG § 2X1.1(b). This section,

furthermore, contains its own cross-reference provision: “When an attempt, solicitation, or

conspiracy is expressly covered by another offense guideline section,” the sentencing court must

apply that guideline section. USSG § 2X1.1(c). Because § 2A2.1 expressly covers the offense of

attempted murder, a sentencing court must apply that section rather than § 2X1.1(b). Under §

2A2.1, a defendant receives a base offense level of 27 for attempted murder that does not qualify

as first degree murder. USSG § 2A2.1(a)(2). The offense level is further increased by 2 levels if

the victim sustained serious bodily injury. USSG § 2A2.1(b)(1).

       The Government’s position is that the relevant conduct in this case involves the

Defendant’s use of the firearm cited in the offense of conviction to attempt a murder that, if

accomplished, would have constituted second degree murder. Because his actions resulted in

serious bodily injury, two levels are added for a base offense level of 29. The Government argues

that it is not required to prove that a bullet from the Defendant’s firearm struck the victim, only

that he used the firearm, and that this use constituted the offense of attempted murder. The

Defendant, in addition to claiming that there is no way to establish by a preponderance of the

evidence that a bullet from his weapon caused injury to any person on December 29, 2014,

claims that he was not even present during the shooting.




                                                  5
       Evidence that the Defendant was present during the December 29, 2014, shooting

consists of two varieties: first, the Defendant’s own statements to others, namely the CI and the

undercover agent; second, ballistics testing that matched cartridge cases collected at the scene of

the shooting to the firearm that the Defendant possessed in January 2015.

       With respect to his statements, the Defendant testified that he only told the CI that he was

involved in the shooting to enhance the Defendant’s credibility with the CI, who the Defendant

had known for some time and understood was affiliated with a gang from Hammond (9/7/18 Tr.

35–36 (“I was just trying to look cool. Like, where I’m from, you know, if people think that you

done something, even if you didn’t do it, if they think you done it or anything like that, you have

a tendency to be left alone or you look cool in certain people’s eyes, you know. Some of my

stories, I was just trying to add up to his stories.”).) He claimed that he knew details about the

shooting from other sources and from Facebook. The Defendant also discounts the second type

of evidence that has a tendency to connect to him to the shooting. He testified that he obtained

the firearm that is the subject of this case at some point in January 2015.

       The Government contends that the Defendant’s assertions are not believable. “The

chance that Stinson would take responsibility for a shooting he did not commit, that would be

privy to extensive details of the shooting even though he had not spoken to his cousin in years,

and that he would just happen to purchase the firearm used in the shooting just a couple of weeks

later, from some stranger somewhere on the south side of Fort Wayne is astronomical.” (Gov’t

Mem. 20.) The Court agrees that there is evidence from which one could suspect that the

Defendant was the shooter for one of the five guns that was fired near Taylor Street on the

evening of December 29, 2014. But the evidence is not as convincing as the Government

presents. The Court heard evidence from the Defendant that he was not present at the date and



                                                  6
time in question. He was at a house located in that area earlier in the day, but only stayed for a

short time to wish his niece a happy birthday. The person hosting the party confirmed this. The

Court is entitled to give weight to this testimony, particularly as there were no other witnesses

that testified that the Defendant was at the scene. The dark and grainy footage of the shooting

obtained from a surveillance camera does not confirm any particular person’s participation in the

shooting.

       It is feasible that many of the details of the shooting, particularly given its magnitude and

the number of people involved, could have been learned from social media and other sources.

The Defendant’s unwillingness to specifically identify those individuals does not convince the

Court that they do not exist. Nor is it unbelievable that the Defendant would have taken credit for

the shooting to give himself more credibility and standing among other persons known to engage

in criminal conduct. The Defendant’s inability to identify the exact date on which he purchased

the firearm, or from whom, could just have readily been a function of the illicit and informal

nature of the transaction, as well as the significant passage of time. The evidence, when weighed,

does not convince the Court that it is more likely than not that the Defendant was one of the

shooters at Taylor Street, and that the shooting should be used as relevant conduct for purposes

of computing the Defendant’s sentence. Because the Court finds that there is not sufficient

evidence in the record before the Court to find by a preponderance of the evidence that the

Defendant was present at the Taylor Street shooting, the Court need not address which criminal

offense the conduct would have constituted, or whether it resulted in serious bodily injury.

       The guideline range in this case should reflect that the Defendant distributed cocaine, that

he possessed a firearm in furtherance of that drug trafficking offense, and that he was a person

who was prohibited from possessing a firearm, having previously been convicted of a felony.



                                                  7
                                              CONCLUSION

       Based on the foregoing, the Court SUSTAINS the Defendant’s objection to the PSR

related to the base offense level for the felon in possession of a firearm offense, specifically that

its calculation should not be based on a shooting that occurred on December 29, 2014. The PSR

will be revised accordingly.

       SO ORDERED on April 22, 2019.

                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  8
